PER CURIAM.
Thomas E. Tilley and Investment Trust appeal from the district court’s orders dismissing their conspiracy, due process, equal protection, and taking claims as unripe and denying their motion for reeonsid*164eration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Tilley v. Town of Aberdeen, No. CA-98-896-1 (M.D.N.C. Jan. 16 & Mar. 30, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.